Citation Nr: 1528439	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include mycosis fungoides, claimed as the residuals of meningococcal pneumonia and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is of record.

In May 2013, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with its May 2013 remand orders.  Specifically, the appeal must be remanded to obtain records from Karmanos Cancer Center and to obtain an adequate VA medical opinion.

The Board's May 2013 remand requested that outstanding private treatment records be obtained.  In May 2013, the Veteran identified pertinent treatment beginning in 2009 with the Karmanos Cancer Center and the AOJ requested records from this facility in August 2013.  A September 2013 fax to VA from the Karmanos Cancer Center appears to indicate that records of treatment for the Veteran were being submitted; however, the fax that has been associated with the Veteran's claims file does not contain these records.  The Veteran's claims file contains some records from Karmanos from 2009 and a September 2010 letter from Dr. A.C.W. at Karmanos.  The September 2010 letter indicates the Veteran had been seen by Dr. A.C.W. as recently as September 2010.  Thus, it appears there are outstanding records from the Karmanos Cancer Center.  As the record does not indicate that updated treatment records from Karmanos were associated with the Veteran's file in conjunction with the September 2013 fax from Karmanos, another attempt must be made to obtain these records on remand.   

The Board also finds that a new VA medical opinion is required by the duty to assist.  In response to the Board's May 2013 remand, the Veteran was provided a VA dermatological examination in August 2013.  The examiner diagnosed mycosis fungoides and opined that the condition was less likely as not etiologically related to the Veteran's in-service pneumonia or vaccinations.  The examiner did not provide any specific rationale for the medical opinion, merely noting that the opinion was based on "the history, examination and review of the medical records and medical literature."  The examiner's failure to include a basis for the medical opinion renders it inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The examiner also did not address the possibility of a relationship between the Veteran's skin condition and alleged in-service chemical exposure from Nuclear Biological (NBC) Warfare Training.  Therefore, a remand is required to comply with the May 2013 remand instructions.  Stegall v. West, 11 Vet. App 268 (1998).

Additionally, a November 2010 letter from the Social Security Administration (SSA) that does not appear to have been of record at the time of the Board's May 2013 remand establishes that the Veteran is in receipt of disability compensation from the SSA based, in part, on disorders of the skin and subcutaneous tissues.  Records associated with the award of SSA benefits are relevant to the claim before the Board and efforts must be made to obtain the Veteran's complete records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (finding that as long as a reasonable possibility exists that SSA records are relevant to the Veteran's VA claim, VA is required to assist him in obtaining them). 

In accordance with the Board's May 2013 remand, the AOJ updated the record with treatment records from the Detroit VA Medical Center (VAMC) up to March 2014.  As the case is being remanded for further development, updated VA treatment records should again be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain and associate with the claims file any records of treatment of the Veteran from the Karmanos Cancer Center from January 2009 to the present.

2.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure these records must be documented in the claims file.

3.  Obtain the Veteran's VA treatment records from the Detroit VAMC from March 2014 to the present.  

4.  If any records requested in items 1-3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  Return the claims file to the VA examiner who performed the August 2013 examination.  If the August 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diagnosed skin condition is related to any incident of active duty service, to include treatment for pneumonia, vaccinations, and/or chemical exposure from NBC training. 

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding his in-service injuries and symptoms as true. 

The addendum medical opinion must be accompanied by a full explanation and basis.  The examiner must reference specific evidence in the claims file to support the medical opinion and/or discuss what characteristics of the Veteran's skin disability do not support an in-service etiology.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




